Name: Commission Regulation (EC) NoÃ 2152/2004 of 16 December 2004 repealing Regulation (EC) NoÃ 238/2004 opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy;  international trade;  Europe;  EU finance;  cooperation policy
 Date Published: nan

 17.12.2004 EN Official Journal of the European Union L 370/40 COMMISSION REGULATION (EC) No 2152/2004 of 16 December 2004 repealing Regulation (EC) No 238/2004 opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof Whereas: (1) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (2) lays down the specific rules required for carrying out invitations to tender. (2) For economic reasons, the invitation to tender provided for in Commission Regulation (EC) No 238/2004 (3) should be cancelled. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 238/2004 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 177, 28.7.1995, p. 4. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50). (3) OJ L 40, 12.2.2004, p. 23.